DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
`A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-18-2021 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sock further including a fabric pouch including support gel, the fabric pouch attached to the inner layer or the elevated support padding further comprises a fabric pouch including support gel, the fabric pouch attached to the inner layer” in claims 36-37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 21-26 and 28-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hexels (7,730,555).
Regarding claim 21, Hexels discloses a hosiery product comprising: an inner layer of hosiery material configured to cover a bottom surface of afoot and atop surface of the foot (Figs. 1 -7, member 9, col. 3, line 38);
an outer layer of hosiery material configured to cover the bottom surface of the foot and the top surface of the foot (Figs. 1 -7, member 1, col. 3, line 38); and
a support layer comprising one or more cushions configured to cushion one or more regions of the foot and positioned to support specific pressure points of the foot (as seen in Figs 1-7 that any point on the foot is the specific point), wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (as seen in Figs. 6-7, member 8, col. 3, lines 80-85).
Regarding claim 22, Hexels discloses the inner layer of hosiery material and the outer layer of hosiery material comprise one or more of: a flexible material (col. 3, lines 33-35); a breathable material; and elastic material.
Regarding claim 23, Hexels discloses a padding layer located between the support layer and the outer layer of hosiery material, wherein the padding layer is configured to support the foot (Figs. 1-7, member 7, col. 4, lines 3-10).
Regarding claim 24, Hexels discloses a padding layer positioned proximate the bottom of the foot between one of: the support layer and the outer layer (Figs. 1 -7, member 7, col. 4, lines 9-10); and the support layer and the inner layer.
Regarding claim 25, Hexels discloses the hosiery product is one of a sock (col. 2, lines 15-20), cushion sock, trouser sock, a footie, a knee high and a pantyhose.
Regarding claim 26, Hexels discloses the one or more cushions are configured to cushion one or more of: a heel region; an arch region; a metatarsal region, wherein (as seen in Figs. 8-7, member 9, col. 3, lines 80-65 that the layer 9 is cover the entire surface of the foot).
Regarding claim 28, Hexels discloses a hosiery product comprising: an inner layer of hosiery material (Figs. 1 -7, member 3, col. 3, line 38);
an outer layer of hosiery material (Figs. 1 -7, member 1, col. 3, line 38); and 
a support layer comprising one or more cushions configured to cushion one or more bottom regions of the foot, the one or more cushions disposed in the support layer proximate the bottom surface of the foot and positioned to support specific pressure points of the foot (as seen in Figs 1-7 that any point on the foot is the specific point), wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (Figs. 6-7, members 8-9, col. 3, lines 80-85); and
wherein the support layer is permanently sewn in between the inner layer and the outer layer and sewn to the inner layer of hosiery material disposed to cover a top surface of the wearer’s foot (claim 1).
Regarding claim 29, Hexels discloses the inner layer of hosiery material comprises one of nylon (i.e. polyamide, col. 2, lines 5 and 57, and claim 9) and spandex.
Regarding claim 30, Hexels discloses a padding layer positioned proximate the bottom of the foot between one of: the support layer and the outer material layer; and the support layer and the inner material layer (Figs. 1-7, member 7, col. 4, lines 9-10).
Regarding claim 31, Hexels discloses the one or more cushions are configured to cushion one or more of: a ball of foot region; an arch region; a heel region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas; and a toe region, wherein the toe region includes one or more toe areas (as seen in Figs. 8-7, member 9, col. 3, lines 60-65 that the layer 9 is cover the entire surface of the foot).
Regarding claim 32, Hexels discloses the hosiery product comprises a sock further comprising permanently stitched (claim 1) elevated support padding (as seen in Figs. 8-7 that member 9 must have a thickness therefore, it is elevated).
Regarding claim 33, Hexels discloses a reinforcing layer comprising a layer of hosiery material positioned intermediate the support layer and the outer layer to provide support to the support layer (Figs 1-7, member 8).
Regarding claim 34, Hexels discloses the one or more cushions are attached to the inner layer by one of sewing, stitching (claim 1), knitting, weaving and stamping.
Regarding claim 35, Hexels discloses the support layer is integrally attached to one or more of the inner layer or the outer layer (Figs. 1-7, claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) in view of Petrey (4,651,354).
Regarding claims 16 and 4, Hexels teaches a hosiery product comprising; an inner layer of hosiery material configured to cover a bottom surface of a foot and a top surface of the foot (Figs. 1 -7, member 3, col. 3, line 38);
an outer layer of hosiery material configured to cover the bottom surface of the foot and the fop surface of the foot (Figs. 1 -7, member 1, col. 3, line 38); and
a support layer comprising one or more cushions configured to cushion one or more regions of the foot and positioned to support specific pressure points of the foot (as seen in Figs 1-7 that any point on the foot is the specific point),, wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (as seen in Figs. 6-7, member 9, col. 3, lines 80-65 that the layer 9 is cover the entire surface of the foot).
Hexels does not teach a support layer comprising two or more cushions wherein a cushion of the one or more cushions is circular.
Petrey teach a hosiery product having a support layer comprising two or more cushions wherein a cushion of the one or more cushions is circular (Figs. 1 -3, members 30, 32, 34, and 38).

Regarding claim 2, the modified structure Hexels-Petrey discloses the support layer is coupled to one or more of: the inner layer of hosiery material; and the outer layer of hosiery material (Hexels, Figs. 1-7, col. 3, lines 28-29).
Regarding claim 3, the modified structure Hexels-Petrey discloses the support layer is coupled by at least one of sewing (Hexels, Figs. 1-7, col. 3, lines 28-29), stitching (claim 1), knitting, weaving and stamping.
Regarding claim 5, the modified structure Hexels-Petrey discloses the inner layer of hosiery material and the outer layer of reinforced hosiery material comprise one or more of: a flexible material (col. 3, lines 33-35); a breathable material; and elastic material.
Regarding claim 6, the modified structure Hexels-Petrey discloses a padding layer (Hexels, Figs. 1-7, member 7, col. 4, lines 9-10) located between the support layer and the outer layer of hosiery material, wherein the padding layer is configured to support the foot.
Regarding claim 7, the modified structure Hexes-Petrey discloses a padding layer positioned proximate the bottom of the foot between one of: to support the support layer and the outer layer (Hexels, Figs. 1-7, member 9, col. 4, lines 9-10); and the support layer and the inner layer.
Regarding claim 8, the modified structure Hexels-Petrey discloses the hosiery product is one of a sock (Hexels, col. 2, lines 15-20), a footie, a knee high and a pantyhose.
Regarding claim 9, the modified structure Hexels-Petrey discloses the one or more regions of the foot comprises one or more of: a heel region; an arch region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas; and a toe region, wherein the toe region includes one or more foe areas (as seen in Figs. 8-7 of Hexels, member 8, col. 3, lines 80-85 that the layer 9 is cover the entire surface of the foot).
Regarding claim 11, the modified structure Hexels-Petrey discloses the support layer of the hosiery product is configured to terminate at a bend of toes of a user (Hexels, Figs. 8-7, member 9).
Regarding claim 14, the modified structure Hexels-Petrey teaches all of the limitations of claim 14 except the two or more cushions comprises at least two cushions and one or more intervening cushions, wherein a first cushion of the one or more intervening cushions Is configured to cover a larger surface area relative to a first cushion of the at least two cushions and a last cushion of the one or more intervening cushions is configured to cover a smaller surface area relative to a last cushion of the at least two cushions. However, Petrey further teaches the two or more cushions comprises at least two cushions and one or more intervening cushions, wherein a first cushion of the one or more intervening cushions is configured to cover a larger surface area relative to a first cushion of the at least two cushions and a last cushion of the one 

    PNG
    media_image1.png
    309
    485
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified structure Hexels-Petrey, by adding at least two cushions and one or more intervening cushions with their location, as taught by Petrey, in order to provide better protection, same the exact locations as needed, more comfortable for individual foes and foot and better foot and toe contact with the ground.
Regarding claim 15, the modified structure Hexels-Petrey discloses a reinforcing layer disposed between the support layer and the outer layer, wherein the reinforcing layer comprises a breathable material (Le, woven, Hexels, Figs. 1-7, members, col. 4, lines 16-22).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) and Petrey (4,651,354) as applied to claim 16 above, and further in view of Canci (2010/0050320).
Regarding claim 13, the modified structure Hexels-Petrey teaches all of the limitations of claim 13 except the support layer is comprised of at least one of viscoelastic support gel, macro-gel activated support discs, memory foam, gel memory foam, and latex foam.
Canci teaches a hosiery product comprising memory foam (para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified structure Hexels-Petrey, by replacing the cushion material with memory foam, as taught by Canci, in order to reduce foot pain and discomfort (Canci, para 0002).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) as applied to claim 21 above, and further in view of Canci (2010/0050320).
Regarding claim 27, Hexels teaches all of the limitations of claim 27 except the support layer is comprised of at least one of viscoelastic support gel, macro-gel activated support discs, memory foam, gel memory foam, and latex foam.
Canci teaches a hosiery product comprising memory foam (para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Petrey, by replacing the cushion material with memory foam, as taught by Canci, in order to reduce foot pain and discomfort (Canci, para 0002).

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) as applied to claims 28 and 32 above, and further in view of E. L. Montgomery (2,671,277).
Regarding claims 36-37, Hexels teaches all of the limitations of claims 28 and 32 except the hosiery product comprises a sock further including a fabric pouch including support gel, the fabric pouch attached to the inner layer or the elevated support padding further comprises a fabric pouch including support gel, the fabric pouch attached to the inner layer.
Montgomery teaches an insole having an inner layer comprising fabric pouch with elevated gel padding (Figs 2-4, member 13-16 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to replacing the inner sock of Hexels by Montgomery structure, in order to provide a highly efficient moisture absorber. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9, 11, 13, 15, 16, 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,875,119. they both disclosed a hosiery having an inner layer, an outer layer, wherein these layers comprised a padding layer, a circular cushioning support layer with gel, and reinforced layer in between the inner and outer layers.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,675,119 in view of Petrey (4,651,354). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify structure Hexels by adding at least two cushions and one or more intervening cushions with their location, as taught by Petrey, in order to provide better protection, same the exact locations as needed, more comfortable for individual toes and foot and better foot and toe contact with the ground.
Response to Arguments
Applicant’s arguments, dated 02-18-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments to the claims. However, another objection has been made.
Applicant’s arguments, dated 02-18-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 02-18-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that member 9 of Hexels cannot be a support layer. However, the examiner respectfully disagrees as any material will provide some 
Argument 2: applicant argues that member 7 of Hexels cannot be a padding layer because it is a membrane member. However, the examiner respectfully disagrees because applicant padding layer just simply a name (no particular material requires); therefore the membrane of Hexels is capable to be a padding layer as it provides  cushion or protection more than if the layer is not there. Thus, the claim does not require padding layer must be elevated as compare to itself. Therefore, as long as the layer has a thickness, then it elevated (i.e. above another layer).
Argument 3: applicant argues that Hexels does not teach the one or more cushion. However, the examiner respectfully disagrees because Hexels at least discloses one cushion as member 9 which cover any point as require by the claim. Thus, any material will provide some support even if it is very small.
Argument 4: applicant argues that Hexels does not teach “nylon”. However, the examiner respectfully disagrees because Hexels discloses the polyamide material and Polyamide, also known as Nylon and recognizing in the art, is the first synthetic fiber that was developed and it dates all the way back to 1930.
Argument 5: applicant argues that the carbon layer cannot be a reinforcing layer. However, the examiner respectfully disagrees because the carbon layer will reinforce the structure more than if it is not there.
Argument 6: in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732